—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for uninsured/ underinsured motorist benefits, the appeal is from a judgment of the Supreme Court, Nassau County (DiNoto, J.), dated March 24, 1994, which, after a hearing, granted the petition.
Ordered that the judgment is affirmed, with costs.
Pursuant to Insurance Law § 3420 (f) (1), and this Court’s decision in Matter of Government Empls. Ins. Co. v Nolan (212 AD2d 531), we agree with the Supreme Court that there is no *503uninsurance coverage available to the appellant with respect to the policy of insurance maintained by Michael F. Nolan. Additionally, underinsurance is not available to the appellant because the liability limits under each of the applicable insurance policies are the same (see, Insurance Law § 3420 [f] [2]; Maurizzio v Lumbermens Mut. Cas. Co., 73 NY2d 951). Mangano, P. J., Balletta, Pizzuto and Santucci, JJ., concur.